139 Ga. App. 791 (1976)
229 S.E.2d 673
HART
v.
THE STATE.
52546.
Court of Appeals of Georgia.
Argued September 7, 1976.
Decided October 5, 1976.
Hugh H. Howell, Jr., Lanier, Elliott & Price, Robert E. Price, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drotet, Assistant District Attorney, for appellee.
SMITH, Judge.
The defendant was indicted and convicted of theft by taking. He appeals the judgment of conviction.
The evidence shows that appellant and his partner, Don Montcalm, were hired as manager and assistant manager of the Atlanta outlet of Fairchild bumpers. Open accounts for the business were maintained in the main office in Mississippi. As money was collected in the Atlanta business, appellant was supposed to notify the office in Mississippi.
*792 Mr. Fairchild testified that in January, 1975, he noticed that the accounts receivable were mounting and the accounts payable were growing. He then made a further check and discovered that large amounts of money had been collected in Atlanta and had never been forwarded to the main office. He also found that large numbers of bumpers were missing from the Atlanta inventory. A check of the books showed that between $8,000 and $9,000 in accounts receivable were collected and never turned over to the company.
The evidence showed that company funds were deposited into a petty cash account at the First National Bank. There was testimony that part of the money deposited into this account was used to pay for personal expenses of appellant and Don Montcalm. This payment was not authorized by Fairchild. Further, there was evidence that appellant and Montcalm had sold bumpers from the Fairchild inventory on invoices of their own company, "J & D" Company. Held:
The evidence supports the verdict of guilty and a charge on conspiracy was authorized by the evidence. Conspiracy may be established by inference, as a deduction from acts and conduct establishing a common design to act together for the accomplishment of an unlawful purpose. Ingram v. State, 134 Ga. App. 935 (2) (216 SE2d 608). There was no error in overruling the motion for new trial.
Judgment affirmed. Marshall and McMurray, JJ., concur.